DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Arguments
Claims 1, 5-9, 11-12, 18, 21 are amended in the reply filed on 04/11/2022; Claims 4, 19 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Cheng in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267299 to “Hawkins” in view of US 2004/0118342 to Cheng and further in view of US 4,393,013 to McMenamin.
Claim 1:  Hawkins discloses a gas distribution system comprising: a first gas supply line (see fig. 3 below); a first gas manifold (see fig. 3 below) coupled to the first gas supply line (see fig. 3 below where they are coupled), wherein the first gas manifold comprises a plurality of first gas outlets (see fig. 3 below); a plurality of first gas valves (310, 314-318, 322-324, 328 [valve], para. [0020]); a second gas supply line (see fig. 3 below); a second gas manifold (see fig. 3 below) coupled to the second gas supply line (see fig. 3 below where they are coupled), wherein the second gas manifold comprises a plurality of second gas outlets (see fig. 3 below); a plurality of second gas valves (312, 320, 326 [valve], para. [0020]). 

    PNG
    media_image1.png
    503
    710
    media_image1.png
    Greyscale

 Fig. 3, Hawkins. 
However Hawkins does not disclose a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber, a vacuum source coupled to the gas pressure controlled vent line a second gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of second gas valves.
Cheng discloses a first gas pressure-controlled vent line (18D [bypass gas flow line], fig. 1B, where its pressure is varied) considered capable to be selectively coupled to an outlet a first gas valve (outlet of 24A [gas flow valve]), wherein the gas pressure-controlled vent line (18D) is between the gas valve (24A) and a reaction chamber (12A [reactor chamber]), a vacuum source (13B [turbo-molecular pump], Fig. 1B) coupled to the gas pressure controlled vent line (18D) for the purpose of removing the bypass gas flow; a second gas pressure-controlled vent line (36A [bypass gas flow line], fig. 1B, where its pressure is varied) considered capable to be selectively coupled to an outlet a first gas valve (outlet of 32A [gas flow valve]), wherein the second gas pressure-controlled vent line (36A) is between the gas valve (32A) and a reaction chamber (12A [reactor chamber]), for the purpose of achieving a pre-determined flow rate stability (para. [0024]).
It is noted that the second gas pressure controlled vent line is a duplication of parts, as they appear to identical first and second groups. The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second vent lines  vent line and coupled configuration, and vacuum source as taught by Cheng to each of the first and second groups respectively with motivation to achieve a pre-determined flow rate stability.
However Hawkins does not disclose a plurality of first gas flow sensors, wherein at least one of the plurality of first gas flow sensors is coupled to each of the plurality of first gas outlets; wherein at least one of the plurality of first gas valves is coupled to an outlet of each of the plurality of first gas flow sensors; a plurality of second gas flow sensors, wherein at least one of the plurality of second gas flow sensors is coupled to each of the plurality of second gas outlets; a plurality of second gas valves, wherein at least one of the plurality of second gas valves is coupled to an outlet of each of the plurality of second gas flow sensors.
McMenamin discloses a gas flow sensor (24 [flow meter], fig. 1), wherein the at least one gas flow sensor (24) is coupled to a gas outlet (line between 24 and 22); wherein a gas valve (30 [input valve]) is coupled to an outlet of the gas flow sensors (outlet of 24), and wherein the first gas valve (30) is between the gas flow sensor (24) and the gas pressure-controlled vent line (31 [vent line]), for the purpose of providing gas flow information to the controller (col. 5, lines 5-15) thereby maintaining accurate vapor mass flow which is necessary in many chemical processes (see col. 6, lines 23-40). 
It is noted that adding each flow sensor to each gas valve is a duplication of parts, as the plurality of first and second gas valves and plurality of outlets are already taught by Hawkins in view of Cheng, additionally the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow sensor and configuration of McMenamin and apply it to each of the gas valves and outlets taught by Hawkins in view of Cheng with motivation to provide gas flow information to the controller thereby maintaining accurate vapor mass flow which is necessary in many chemical processes.
The apparatus of Hawkins in view of Cheng, McMenamin does not disclose a controller programmed to operate the vacuum source, during operations of the gas distribution system to provide a first gas via the first gas supply line to the first gas manifold or to provide a second gas via the second gas supply line to the second gas manifold, to maintain a pressure in the first and second gas pressure-controlled vent line that is within plus or minus ten percent of the pressure within the reaction chamber.
Cheng discloses a controller (not referenced but disclosed, para. [0020]) programmed to operate the vacuum source (13B, Fig. 1B), during operations of the gas distribution system (gas assembly shown in Fig. 1B) to provide a first gas via the first gas supply line (line portion of 18C [gas feed line] near 20A/B) to the first gas component (18B [gas inlet]) or to provide a second gas via the second gas supply line (line portion of 28A [gas feed line] near 26B) to the second gas manifold (19A [gas inlet]), to maintain a pressure in the first and second gas pressure-controlled vent line that is can be within plus or minus ten percent of the pressure within the reaction chamber (see para. [0024] where the controller can control the valves to initiate gas flow until a predetermined flow rate is indicated, which can necessarily include that range), for the purpose of achieving pre-determined flow rate stability (para. [0024]). It is noted that Cheng teaches optimizing and minimizing pressure differences which reads on the claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and programming as taught by Cheng with motivation to achieve a pre-determined flow rate stability.
Claim 4: (Cancelled).
Claim 9: The apparatus of Hawkins in view of Cheng, McMenamin discloses further comprising a flange (202 [flange], Fig. 3, Hawkins).
Claim 10: The apparatus of Hawkins in view of Cheng, McMenamin discloses wherein the plurality of (first and/or second) gas valves (310-328, Fig. 3, Hawkins) are fluidly coupled to gas flange channels (330-348) formed within the flange (202, para. [0023]).
Claim 15: The apparatus of Hawkins in view of Cheng, McMenamin discloses a reactor system (100 [reactor system], Fig. 1, Hawkins) comprising the gas distribution system (104 [gas distribution system]) of claim 1 (see claim 1).
Claim 16: The apparatus of Hawkins in view of Cheng, McMenamin disclose further comprising a vacuum source (13B [turbo-molecular pump], Fig. 1B, Cheng) coupled to the reaction chamber (12A).
Claims 17: The apparatus of Hawkins in view of Cheng, McMenamin does not explicitly disclose wherein a pressure within the reaction chamber is within 1 percent pressure within the (first and/or second) gas pressure-controlled vent line; 
Yet Cheng discloses optimization of the pressure differential in the vent lines and reaction chamber (para. [0024-0028]) for the purpose of achieving a pre-determined flow rate stability. 
Also regarding intended use of the system, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. See also above case law regarding duplication of parts, and explanation. 
Claim 18: The apparatus of Hawkins in view of Cheng, McMenamin discloses a reactor system (100 [reactor system], Fig. 1, Hawkins) comprising the gas distribution system (104 [gas distribution system]) of claim 1 (see claim 1), wherein the pressure within the reaction chamber is maintained at about the same as a pressure within the second gas pressure-controlled vent line.
Claims 2, 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheng, McMenamin, as applied to claims 1, 9, 10, 15-18 above, and further in view of US 5,653,807 to Crumbaker.
Claims 2, 5: The apparatus of Hawkins in view of Cheng, McMenamin does not disclose further comprising (claim 2) a plurality of first gas selection valves, wherein an inlet of each of the plurality of first gas selection valves is coupled to an outlet of one of the plurality of first gas valves and the outlet of each of the plurality of first gas selection valves is coupled an inlet of the first gas pressure-controlled vent line; (claim 5) further comprising a plurality of second gas selection valves, wherein an inlet of each of the plurality of second gas selection valves is coupled to an outlet of one of the plurality of second gas valves and the outlet of each of the plurality of second gas selection valves is coupled an inlet of the second gas pressure-controlled vent line.
Crumbaker discloses (claim 2, 5) further comprising a plurality of gas selection valves (32 [run valves]), wherein an inlet of each of the plurality of gas selection valves (inlets of 32) is coupled to an outlet of one of the plurality of gas valves (outlet of 44/46/48) and the outlet of each of the plurality of gas selection valves (outlet of 32) is coupled an inlet of the gas pressure-controlled vent line (inlet of 15) for the purpose of avoiding switching transient variation which can lead to variation to the composition of the films which is unacceptable (see col. 3, lines 10-25; see also above duplication of parts case law regarding first and second already disclosed structures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas selection valves and configuration to each of the first and second valves of Hawkins in view of Cheng, McMenamin with motivation to avoid switching transient variation which can lead to variation to the composition of the films which is unacceptable.
Claims 3, 6: The apparatus of Hawkins in view of Cheng, McMenamin discloses wherein the outlet of each of the plurality of first and/or second gas selection valves (32, Fig. 1-4, Crumbaker) is selectively coupled to the reaction chamber (19, see Fig. 2 where 32 leads to 17 which leads to 19).
Claim 19: (Cancelled).
Claims 7, 8, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheng, McMenamin, as applied to claims 1, 9, 10, 15-18 above, and further in view of US 2005/0173003 to “Laverdiere.”
Claims 7, 8, 11, 13, 14: The apparatus of Hawkins in view of Cheng, McMenamin does not disclose (claim 7) wherein the plurality of second gas valves comprises a proportional valve; (claim 11) further comprising a proportional-integral-derivative controller coupled to the plurality of first gas valves and to the plurality of second gas valves; (claim 13) wherein the plurality of first gas valves comprises a proportional valve; (claim 8, 14) wherein the plurality of (first and/or second) gas valves comprises a solenoid valve.
Laverdiere discloses (claim 7, 13) wherein a gas valve (20 [pneumatic proportional control valve], Fig. 1) comprises a proportional valve (20, para. [0061]); (claim 8, 14) wherein the gas valve (20) comprises a solenoid valve (also can be disclosed as 20 [solenoid]); (claim 11) further comprising a proportional-integral-derivative controller (30 [control circuit or computer processor]) coupled to the gas valve (20) for the purpose of modulating a fluid control valve accordingly after compensating for temperature and/or or density (para. [0061]). See above case law and explanation regarding first and second plurality of structures. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of gas valve and configuration with a PID controller as taught by Laverdiere with motivation to modulate a fluid control valve accordingly after compensating for temperature and/or or density. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheng, McMenamin as applied to claims 1, 9, 10, 15-18 above, and further in view of US 5,683,561 to “Hollars.”
Claim 12: The apparatus of Hawkins in view of Cheng, McMenamin does not disclose further comprising a plurality of second gas isolation valves, wherein each of the plurality of second gas isolation valves is coupled to an inlet of one of the plurality of second gas flow sensors.
Hollars discloses further comprising a plurality of second gas isolation valves (GF1-GF8 [isolation valves], Fig. 12, part c-part d), wherein each of the plurality of second gas isolation valves (GF1-GF8) is coupled to an inlet of one of the plurality of second gas flow sensors (2259B [mass flow meters], Fig. 29) for the purpose of controlling the flow rate of the primary and secondary gases (col. 37, lines 25-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the isolation valves taught by Hollars and configuration with motivation to control the flow rate of the primary and secondary gases.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Cheng, McMenamin as applied to claims 1, 9, 10, 15-18 above, and further in view of US 2019/0112707 to Liu.
Claim 20: The apparatus of Hawkins in view of Cheng, McMenamin does not disclose further comprising the vacuum source is coupled to the second gas pressure-controlled vent line and wherein the first gas pressure-controlled vent line are maintained at the pressure by operations of the vacuum by the controller.
Liu discloses a vacuum source (5 [booster pump], Fig. 2/3) is coupled to a second gas pressure-controlled vent line (15 [foreline]) and wherein the first gas pressure-controlled vent line (9 [drain line]) are considered capable to be maintained at the pressure by operations of the vacuum by the controller (disclosed as “control system” para. [0038]), for the purpose of applying suction forces to the gas line between the foreline and the gas line (para. [0038]) and/or create the desired gradient across the valves (para. [0051]). It is noted that Liu is teaching optimization of pressure maintenance (para. [0051], [0038], [0039-0041]). See also above case law regarding duplication of parts, and explanation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual coupling of the vent lines to the vacuum source as taught by Liu with motivation to apply suction forces to the gas line between the foreline and the gas line and/or create the desired gradient across the valves.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267299 to “Hawkins” in view of US 2004/0118342 to Cheng and further in view of US 4,393,013 to McMenamin, US 5,653,807 to Crumbaker.
Claim 21:  Hawkins discloses a gas distribution system comprising: a first gas supply line (see fig. 3 below); a first gas manifold (see fig. 3 below) coupled to the first gas supply line (see fig. 3 below where they are coupled), wherein the first gas manifold comprises a plurality of first gas outlets (see fig. 3 below); a plurality of first gas valves (310, 314-318, 322-324, 328 [valve], para. [0020]), each operable to control a flow rate of gas from the first gas supply line (see fig. 3 below). 

    PNG
    media_image1.png
    503
    710
    media_image1.png
    Greyscale

 Fig. 3, Hawkins. 
However Hawkins does not disclose a plurality of first gas flow sensors, wherein at least one of the plurality of first gas flow sensors is coupled to each of the plurality of first gas outlets; wherein at least one of the plurality of first gas valves is coupled to an outlet of each of the plurality of first gas flow sensors; a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber, a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber; and a plurality of first gas selection valves each coupled to the reaction chamber and the first gas pressure-controlled vent line and to one of the outlets of the plurality of first gas valves, wherein the plurality of first gas selection valves are concurrently operable to switch gas flow from the first gas supply line between the reaction chamber and the first gas pressure- controlled vent line.
Cheng discloses a first gas pressure-controlled vent line (18D [bypass gas flow line], fig. 1B, where its pressure is varied) considered capable to be selectively coupled to an outlet a first gas valve (outlet of 24A [gas flow valve]), wherein the gas pressure-controlled vent line (18D) is between the gas valve (24A) and a reaction chamber (12A [reactor chamber]), a vacuum source (13B [turbo-molecular pump], Fig. 1B) coupled to the gas pressure controlled vent line (18D); and wherein a pressure in the first gas pressure controlled vent line considered capable to be maintained within 1 percent of a pressure in the reaction chamber via operations of a vacuum source fluidly coupled to the first gas pressure controlled vent line (it is noted that optimization of the pressure flow is disclosed, which reads on relative pressure intended use limitation, para. [0024-0028]) for the purpose of removing the bypass gas flow, for the purpose of achieving a pre-determined flow rate stability (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first vent line and coupled configuration, and vacuum source as taught by Cheng to each of the first and second groups respectively with motivation to achieve a pre-determined flow rate stability.
Regarding flow sensors, McMenamin discloses a gas flow sensor (24 [flow meter], fig. 1), wherein the at least one gas flow sensor (24) is coupled to a gas outlet (line between 24 and 22); wherein a gas valve (30 [input valve]) is coupled to an outlet of the gas flow sensors (outlet of 24), and wherein the first gas valve (30) is coupled to an outlet of the gas flow sensor (24, see Fig. 1) and the gas pressure-controlled vent line (31 [vent line]), for the purpose of providing gas flow information to the controller (col. 5, lines 5-15) thereby maintaining accurate vapor mass flow which is necessary in many chemical processes (see col. 6, lines 23-40). 
It is noted that adding each flow sensor to each gas valve is a duplication of parts, as the plurality of first gas valves and plurality of outlets are already taught by Hawkins in view of Crumbaker, additionally the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow sensor and configuration of McMenamin and apply it to each of the gas valves and outlets taught by Hawkins in view of Crumbaker with motivation to provide gas flow information to the controller thereby maintaining accurate vapor mass flow which is necessary in many chemical processes.
Regarding gas selection valves, Crumbaker discloses further comprising a plurality of gas selection valves (32 [run valves]) coupled to the reaction chamber (via 17 [line]), wherein an inlet of each of the plurality of gas selection valves (inlets of 32) is coupled to an outlet of one of the plurality of gas valves (outlet of 44/46/48) and the outlet of each of the plurality of gas selection valves (outlet of 32) are operable to switch gas flow from the gas supply line and the gas pressure-controlled vent line (inlet of 15) for the purpose of avoiding switching transient variation which can lead to variation to the composition of the films which is unacceptable (see col. 3, lines 10-25; see also above duplication of parts case law regarding first already disclosed structures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas selection valves and configuration to each of the first valves of Hawkins in view of Crumbaker, McMenamin and Shareef with motivation to avoid switching transient variation which can lead to variation to the composition of the films which is unacceptable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718